                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH CAROLINA
                                      CHARLESTON DIVISION

    Columbia Insurance Company,                             Case No.: 2:18-cv-2975-RMG

                   Plaintiff,
            v.
                                                            ORDER AND OPINION
    William Edmund Reynolds, Jr., Angela D.
    Reynolds, and Christopher Kamil Waymer,
    individually and d/b/a Q.E. Trucking,
                   Defendants.
          This matter is before the Court on Defendants William Edmund Reynolds, Jr., Angela D.

Reynolds and Christopher Kamil Waymer's Motions to Dismiss 1 (Dkt. Nos. 10, 12). For the

reasons set forth below, the Court denies the Motions. 2

     I.      Background

          This case arises out of a car accident on December 16, 2013 (the "accident") in Colleton

County between William Reynolds and his wife, Angela Reynolds and Plaintiff Christopher

Waymer. (Dkt. No. 1 at          ,r   10.) The Reynolds were injured during the accident. (Id at   ,r 12.)
Plaintiff Waymer was allegedly insured at the time by a $1 million commercial liability insurance

policy issued by Defendant Columbia Insurance Company ("CIC"). (Id. at ,r 11.) CIC retained an

attorney, James M. Saleeby, Jr. to represent Defendant Waymer with regard to the accident, and

Defendant Waymer ultimately also retained his own counsel, Matthew V. Creech. (Id. at ,r,r 14 -

15.) The Reynolds Defendants retained counsel as well. (Id. at ,r 15.)




1
  Defendant Waymer joins the Reynolds Defendants' motion, which contains the applicable
arguments of the Defendants. (Dkt. No. 12.)
2
  This action is parallel to another case brought in this Court by Defendant Waymer against
Plaintiff Columbia Insurance Company and others for claims of breach of contract, bad faith and
civil conspiracy. (See Case No. 2:19-cv-260-RMG, "Bad Faith Action.")

                                                      -1-
         On January 23, 2014, counsel for the Reynolds sent a demand letter, offering to settle for

the $1 million policy limit. (Id. at 'i[ 15.) The settlement offer was time limited and was not

accepted by its expiration date of February 6, 2014. (Id. at 'ii 18.) Plaintiff CIC alleges that the

offer was not accepted as Mr. Saleeby informed the Reynolds' counsel that he would be unable to

respond to the settlement offer within the time limit as he was still investigating the claims and he

had not received the Reynolds' medical records by the time the offer expired. (Id. at 'il'il 22- 35.)

         On April 4, 2014, the Reynolds separately filed a tort action against Plaintiff Waymer in

the Colleton County Court of Common Pleas (the "State Court Actions"). 3 (Id. at 'ii 36.) On April

28, 2014, CIC offered to tender the full policy limit as a settlement offer, however the Reynolds

declined. (Id. at 'i['i[ 38 - 39.) A subsequent "high-low" settlement offer by the Reynolds, for a

"high" of $3,500,000 and a "low" of $1,000,000" dependent on a trier of facts determination of

bad faith, was also declined by Defendant CIC. (Id. at 'i['i[ 39 -43.)

         While those actions were pending, Defendant CIC filed a declaratory judgment action in

this Court seeking a declaration that its actions were reasonable. (See Case No. 2:14-4739-RMG,

Dkt. No. 1, the "2014 Action.") This Court ultimately dismissed the case as not ripe as the issue

of good faith and reasonableness were hypothetical during the pending State Court Actions, and

alternatively dismissed the case on abstention grounds. See Columbia Ins. Co. v. Reynolds, 225

F. Supp. 3d 375 (D.S.C. 2016). Notably, CIC alleges that before the resolution of the 2014 Action

Waymer shared the defense file of his CIC-provided counsel, Saleeby, with the Reynolds' counsel

in the State Court Actions, who is also serving as defense counsel to the Reynolds here. (Dkt. No.

1 at 'i[ 46; See 2014 Action Docket Number 24.) The file allegedly included unredacted versions

of documents that this Court had permitted redactions of. (Id.)


3
    See Colleton County Court of Common Pleas Case Nos. 2014CP1500274; 2014CP1500273.

                                                 -2-
         After a damages hearing was held on October 24, 2018 in the State Court Actions, it was

determined that those cases will result in damages against Waymer in excess of the $1 million

policy limit. (Dkt. No. 1 at 148.) An Order of Judgment dated November 16, 2018 awarded $3.5

million to Angela Reynolds and $3 million to William Reynolds. (Dkt. No. 18-9.)

         Shortly after the October 24 th damages hearing, both Waymer and CIC filed additional

actions. On November 2, 2018, CIC filed this declaratory judgment action, seeking a declaration

that CIC acted reasonably and in good faith in declining two settlement offers, and a declaration

that Plaintiff Waymer breached his duty to cooperate by providing privileged documents he

acquired from his CIC-provided counsel in the State Court Actions to opposing counsel in the

State Court Actions. (Id at 1149-60.) Three days later, on November 5, 2018, Plaintiff Waymer

filed the Bad Faith Action against Defendant CIC, alleging breach of contract and bad faith against

CIC, and a civil conspiracy between CIC and its claim investigators. (See Bad Faith Action, Dkt.

No. 1-1.) Concurrent with this Order, the Court denied a motion to remand the Bad Faith Action

and dismissed the claim for civil conspiracy.

         Defendants now file these motions to dismiss, arguing that the case was not properly

brought as a declaratory judgment as there is no actual controversy, and that the Court should

decline to exercise jurisdiction over this declaratory judgment action based on the Bad Faith

Action, which was previously pending as a parallel action in state court. (Dkt. No. 10.) Plaintiff

CIC opposes the motion, and Defendants filed a reply. (Dkt. Nos. 18, 22, 23.)

   II.      Legal Standard




                                                -3-
        Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails "to state a claim upon which relief can be granted. " 4 Such a motion tests the

legal sufficiency of the complaint and "does not resolve contests surrounding the facts, the merits

of the claim, or the applicability of defenses.... Our inquiry then is limited to whether the

allegations constitute 'a short and plain statement of the claim showing that the pleader is entitled

to relief."' Republican Party of NC v. Martin, 980 F.2d 943, 952 (4th Cir. 1992) (citations

omitted). In a Rule 12(b)(6) motion, the Court is obligated to "assume the truth of all facts alleged

in the complaint and the existence of any fact that can be proved, consistent with the complaint's

allegations." E. Shore Mkts., Inc. v. JD. Assocs. Ltd. P'ship, 213 F.3d 175, 180 (4th Cir. 2000).

However, while the Court must accept the facts in a light most favorable to the non-moving party,

it "need not accept as true unwarranted inferences, unreasonable conclusions, or arguments." Id.

        To survive a motion to dismiss, the complaint must state "enough facts to state a claim to

relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544,570 (2007). Although

the requirement of plausibility does not impose a probability requirement at this stage, the

complaint must show more than a "sheer possibility that a defendant has acted unlawfully."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint has "facial plausibility" where the

pleading "allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Id.



4
  Defendants also filed their motion under Rule l 2(b)( 1), based on the argument that the Court
should abstain from hearing the declaratory judgment claim. While the standard applied does not
affect the outcome of this motion, where the sufficiency of the jurisdictional allegations in the
complaint is challenged facially, "the facts alleged in the complaint are taken as true, and the
motion must be denied if the complaint alleges sufficient facts to invoke subject matter
jurisdiction." Kerns v. United States, 585 F.3d 187, 192 (2009). If, instead, the defendant contends
"that the jurisdictional allegations of the complaint [are] not true," the plaintiff bears the burden to
prove facts establishing jurisdiction and the district court may "decide disputed issues of fact." Id.

                                                  -4-
    III.      Discussion

           This action, now before the Court after damages have been determined in the underlying

State Court Actions, presents an actual controversy within the Court's jurisdiction amenable to

treatment as a declaratory judgment. Indeed, this Court and courts in this district routinely issue

declaratory judgments regarding the duties of insurers under policies where underlying state courts

cases have since resolved. 5 See, e.g., Owners Ins. Co. v. Cruz Accessories, No. 2:17-CV-2215-

RMG, 2018 WL 4654704, at *2 (D.S.C. Sept. 27, 2018) (ruling where insurer sought "declaration

that the [policy] does not provide coverage for the Underlying Case and it is not obligated to defend

and/or indemnify Defendants in the underlying action."); State Farm Fire & Cas. Co. v. Blanton,

No. 4:13-CV-2508-RBH, 2015 WL 9239788, at *6 (D.S.C. Dec. 17, 2015) ("The Court finds that

considerations of federalism, efficiency, and comity support this Court exercising jurisdiction over

the case, where at this time, the state action is no longer pending. The Court further finds that an

actual controversy exists regarding the issues of coverage and ... [defendant's] counterclaims.").

           Defendants next argue the Court should abstain from hearing this case based on the

abstention doctrine of Nautilus Ins. Co. v. Winchester Homes, Inc., 15 F.3d 371 (4th Cir. 1994),

which ruled that the discretion to decline a declaratory judgment action should be guided by:

           (i) the strength of the state's interest in having the issues raised in the federal
           declaratory action decided in the state courts; (ii) whether the issues raised in the
           federal action can more efficiently be resolved in the court in which the state action
           is pending; [ ] (iii) whether permitting the federal action to go forward would result
           in unnecessary 'entanglement' between the federal and state court systems, because
           of the presence of 'overlapping issues of fact or law,' ... [and (iv)] whether the
           declaratory judgment action is being used merely as a device for 'procedural
           fencing.'

5
  Further, an actual controversy exists here between the insurer, CIC, and injured third-parties, the
Reynolds, as "the insurer has initiated a declaratory judgment action against both its insured and
the injured third-party seeking court determination of its obligations under an insurance policy."
Penn Am. Ins. Co. v. Valade, 28 F. App'x 253, 256 (4th Cir. 2002) citing Maryland Cas. Co. v.
Pac. Coal & Oil Co., 312 U.S. 270,273, 61 S. Ct. 510,512 (1941).

                                                    -5-
However, while Defendants' motion was filed prior to this Court denying Waymer's motion to

remand in the Bad Faith Action, now all other claims are currently pending before this Court,

including Waymer's breach of contract and the underlying State Court Actions have since resolved

with a judgment. Therefore, the federalism concerns raised by Defendants here are no longer

relevant. Regardless, even assessing the Nautilus factors, it is clear the Court should not abstain

here: the state has limited interest as the State Court Action has resolved; there is no longer a bad

faith action pending the state court; there would be no entanglement between the federal and state

courts as the State Court Action has an Order of Judgment, and; as this case and the Bad Faith

Action will proceed concurrently, there is no concern of the case being used as procedural fencing.

Instead, a judgment has already been ordered in the State Court Actions and, as this Court has

jurisdiction in the Bad Faith Action, it is most efficient for the Court to resolve all of these claims

arising out of the same facts at once. 6

    IV.       Conclusion

          For the foregoing reasons, the Court DENIES Defendants William Edmund Reynolds, Jr.,

Angela D. Renolds and Christopher Kamil Waymer's Motions to Dismiss (Dkt. Nos. 10, 12).

          AND IT IS SO ORDERED.



                                                        United States District Court Judge
          -
August ; , 2019
Charleston, South Carolina


6
  Defendants reliance on Tucker Materials, Inc. v. SafesoundAcoustics, Inc., 971 F. Supp. 2d 537,
542 (W.D.N.C. 2013) does not counsel a different conclusion, as it similarly was applying the
Nautilus factors because of a pending state court action. Further, while this case was filed prior to
the judgment in the State Court Actions, at the point these motions were filed, and at the time of
this Order, the special referee issued an Order of Judgment. (Dkt. No. 18-9.)

                                                  -6-
